



EXHIBIT 10.1
EIGHTH AMENDMENT TO TRUST AGREEMENT NO. 5
This Eighth Amendment to Trust Agreement No. 5 is entered into effective as of
August 24, 2018 by and between Cleveland-Cliffs Inc. f/k/a Cliffs Natural
Resources Inc., an Ohio corporation (the “Company”), and KeyBank National
Association, the successor in interest to Key Trust Company of Ohio, N.A., a
national banking association, as Trustee (the “Trustee”). Capitalized terms not
defined herein shall have the meanings assigned to such terms in Trust Agreement
No. 5.
WITNESSETH
WHEREAS, on October 28, 1987 the Company and the Trustee entered into Trust
Agreement No. 5;
WHEREAS, Section 9(c) of Trust Agreement No. 5 provide that Exhibit A thereto
may be amended by the Company by providing to the Trustee amendments thereto;
and
WHEREAS, Section 12(a) of Trust Agreement No. 5 provides that Trust Agreement
No. 5 may be amended at any time and to any extent by a written instrument
executed by the Trustee and the Company without the consent of any Trust
Beneficiary, provided that the amendment does not adversely affect any Trust
Beneficiary, and provided further that no amendment shall have the effect of
altering Section 12(b); and
WHEREAS, Section 12(b) of Trust Agreement No. 5 provides that the Trust shall
terminate on the date on which Trust Agreement No. 5 no longer contains any
assets, or, if earlier, the date on which each Trust Beneficiary is entitled to
no further payments thereunder; and
WHEREAS, it has been determined that there exists no Trust Beneficiary who is or
will be entitled to any further payment of Benefits; and
NOW, THEREFORE, the Company and the Trustee hereby amend Trust Agreement No. 5
to provide as follows:
1.
Exhibit A is amended in its entirety to read as attached hereto, to clarify that
no Trust Beneficiary is or will be entitled to any further payment of Benefits.

2.
In accordance with Section 12(b) of the Trust, the Trust is hereby terminated.

3.
In accordance with Section 12(c) any assets remaining in the Trust, less all
payments, expenses, taxes and other charges under Trust Agreement No. 5 as of
the date of termination shall be returned to the Company.

IN WITNESS WHEREOF, the Company and the Trustee have caused counterparts of this
Eighth Amendment to be executed on this 24th day of August, 2018, each of which
shall be an original Amendment.





--------------------------------------------------------------------------------





CLEVELAND-CLIFFS INC.
 
 
By:
/s/ James D. Graham
Title:
Executive Vice President, Chief Legal Officer & Secretary


 
 
KEYBANK NATIONAL ASSOCIATION,
as Trustee
 
 
By:
/s/ Lester Dryja
Title:
Vice President






--------------------------------------------------------------------------------





EXHIBIT A
Effective August 24, 2018


TRUST AGREEMENT NO. 5


PLAN 26042: 2012 Non-Qualified Deferred Compensation Plan
No Trust Beneficiaries or participants or eligible employees


PLAN 29043: 2005 Voluntary Non- Qualified Deferred Compensation Plan
No Trust Beneficiaries or participants or eligible employees


PLAN 29043: 2000 Voluntary Non- Qualified Deferred Compensation Plan
No Trust Beneficiaries or participants or eligible employees





